         Case 1-18-46716-ess          Doc 12       Filed 01/03/19       Entered 01/03/19 22:47:10




LAW OFFICES OF RACHEL S. BLUMENFELD PLLC
Proposed Attorney for the Debtor and Debtor in Possession
26 Court Street, Suite 2220
Brooklyn, New York 11242
Telephone: (718) 858-9600
RACHEL BLUMENFELD

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------- X

In re:                                                          Chapter 11

Little Hearts Daycare Center Inc.,                              Case No: 1-18-46716-ess

                           Debtor
-----------------------------------------------------X

     DEBTOR’S OPPOSITION TO MOTION OF 234-08 MERRICK CORP., FOR
 DISMISSAL OF CASE; RELIEF FROM THE AUTOMATIC STAY; DECLARING THE
                         LEASE REJECTED et al.

TO THE HONORABLE ELIZABETH S. STONG;
UNITED STATES BANKRUPTCY JUDGE:

          Little Hearts Daycare Center Inc., the Debtor and debtor-in-possession herein (“Little

Hearts” or the “Debtor”), by and through its undersigned counsel, files this objection (the “Ob-

jection”) to the Motion of 234-08 Merrick Corp (the “Merrick” or “Landlord”) seeking dismissal

of the case; or relief from the automatic stay with regard to non-residential real property leased

by the Debtor from the Landlord; and declaring the lease rejected and terminated (the “Motion”),

the Debtor respectfully states as follows:

                                     PRELIMINARY STATEMENT

          1. Respectfully, and as more fully discussed herein, the Landlord has failed to meet its

burden to demonstrate the existence of “cause”, or any other meritorious factual or legal basis,




                                                     1! of 12
                                                           !
        Case 1-18-46716-ess        Doc 12     Filed 01/03/19     Entered 01/03/19 22:47:10




such as to warrant any modification of the automatic stay at this early stage in this bankruptcy

case.

         2. Specifically, the primary basis asserted by the Landlord in support of its request for

relief from the automatic stay is the fact that prior to the filing of the Bankruptcy Petition on No-

vember 25, 2018 (the “Petition Date”), a warrant of eviction (the “Warrant”) was issued with re-

gard to the premises leased by the Debtor from the Landlord. However, the warrant was not exe-

cuted prior to the Petition Date. As a result, and although the underlying lease may have termi-

nated, the Debtor’s possessory interest in the leased premises are protected by the automatic stay

and the Debtor has the right to seek to vacate the Judgment of Possession for “good cause”.

         3. Accordingly, under the facts and circumstances presented and consistent with prior

holdings of this Court, Merrick’s Motion should be denied and the automatic stay with regard to

the Debtor’s possession of the leased premises should remain intact pending the outcome of the

Debtor’s efforts to reinstate the lease in Landlord-Tenant Court.

         4. As more fully discussed herein, the Debtor filed its chapter 11 petition for the legiti-

mate purpose of staying its eviction from its leased business premises while pursuing its efforts

to revive its lease. The Debtor’s case is not unlike many cases commenced in this Court involv-

ing efforts by debtors to remain in their premises and preserve their businesses while pursuing

their legitimate rights and options while under the protections of the Bankruptcy Code. The

Debtor’s chapter 11 case was only recently commenced (two weeks prior to Merrick filing their

Motion), and the Debtor should be afforded a reasonable opportunity to pursue its rights and ad-

dress its affairs in this Court.




                                                2! of 12
                                                      !
      Case 1-18-46716-ess         Doc 12    Filed 01/03/19        Entered 01/03/19 22:47:10




                                            BACKGROUND

       5. The Debtor, as tenant, and the Landlord, as landlord, are parties to a certain written

lease agreement dated as of October 31, 2016 (the “Lease”) located at 234-10-12-14 Merrick

Blvd., Queens, New York 11422 (the “Premises”).

       6. The State Court eviction action commenced by Merrick on August 29, 2018 was set-

tled by stipulation on October 11, 2018. As the Debtor failed to make a few payments timely, a

judgment of possession was entered on October 18, 2018. A warrant of eviction was issued by

the New York City Marshal on November 9, 2018.

       7. The Debtor believes the leased premises are a valuable commercial space from which

she can run her daycare center.

       8. On November 25, 2018 (the “Petition Date”), the Debtor filed a bankruptcy petition

prior to the execution of any Warrant of Eviction. The Debtor sought protection under chapter 11

of the Bankruptcy Code so as to provide time for the Debtor in the hopes of amicably resolving

its issues with the Landlord so that it could conduct business.

       9. On December 11, 2018, the Landlord filed its Motion, about two weeks after the

Debtor filed its petition. so as to obtain possession of the Premises and not allowing the Debtor a

chance to reorganize.

       10. In support of its Motion, the Landlord asserts, among other things, that the Debtor

has not equity in the Premises, the Premises cannot be a part of any effective reorganization since

the Landlord/Tenant relationship was terminated. (See Motion at p. 7 para. 31; 33, 34).

       11. Since the Debtor filed for Chapter 11, it has continued with its efforts to operate its

daycare center.


                                              3! of 12
                                                    !
      Case 1-18-46716-ess        Doc 12     Filed 01/03/19     Entered 01/03/19 22:47:10




       12. The Debtor will pay the Landlord for use and occupancyof the Premises.

                                          ARGUMENT

I. The Landlord Has Failed to Meet its Burden to Establish “Cause” for Relief from the

Automatic Stay

       13. Pursuant to § 362(d)(1) of the Bankruptcy Code, a party is entitled to relief from the

automatic stay for “cause, including the lack of adequate protection of an interest in property of

such party in interest…” The Bankruptcy Code does not define the term “cause”, however the

legislative history provides some guidance in that the “facts of each request will determine

whether relief is appropriate under the circumstances.” In re Sonnax Industries, Inc., 907 F.2d

1280, 1286 (2d Cir. 1990)(quoting H.R. Rep. No. 595, 95th Cong. 2d Sess. 343-44 reprinted in

1978 U.S. Code Cong. & Admin. News 6300). The burden of proof under §362(d)(1) is a shift-

ing one: the movant has the initial burden of showing that “cause” exists and once established,

the burden shifts to the party opposing stay relief to disprove its existence. In re Mazzeo, 167 F.

3d 139, 142 (2d Cir. 1999).

       14. It is respectfully submitted that the Landlord has not demonstrated that “cause” exists

for relief from the automatic stay with regard to the Premises. The primary basis for the alleged

existence of “cause” asserted by the Landlord is the termination of the landlord-tenant relation-

ship between the Debtor and the Landlord as a result of the a final Judgment of Possession and

issuance of a Warrant. In this regard, the Debtor does not dispute that pursuant to §749(3) of the

New York Real Property Actions and Proceedings Law (the “RPAPL”), the issuance of a warrant

of eviction terminates the underlying lease and ends the landlord-tenant relationship. The Land-

lord attempts to gloss over the well-settled fact that RPAPL §749(3) provides that the issuance of


                                              4! of 12
                                                    !
      Case 1-18-46716-ess        Doc 12      Filed 01/03/19     Entered 01/03/19 22:47:10




a warrant of eviction an the resulting termination of the underlying lease “shall not deprive the

Court of the power to vacate such warrant for good cause shown prior to the execution thereof.”

The Warrant at issue here was not executed prior to the Petition Date.    In light of this statutory

“escape valve” (as Judge Gerber characterized the above-referenced provision of RPAPL §749(3)

in In re Eclair Bakery Ltd., 255 B.R. 121 (Bankr. S.D.N.Y. 2000)), and based upon facts and cir-

cumstances substantially analogous to those presented herein, this Court has consistently permit-

ted chapter 11 debtors to remain in possession of leased premises while seeking to revive a ter-

minated leasehold interest in non-bankruptcy court under conditions established by this Court to

provide adequate protection to the debtor’s landlords. See, e.g., In re Sweet N Sour 7th Ave

Corp., 431 B.R. 63 (Bankr. S.D.N.Y. 2010); In re Mad Lo Lo LLC, 2009 Bankr. LEXIS 1333,

2009 WL 2902567 (Bankr. S.D.N.Y. May 28, 2009; Case No. 09-11911 (MG); In re W.A.S. Food

Service Corp., 49 B.R. 969 (Bankr. S.D.N.Y. 1985).

       15. By way of example only, in Sweet N Sour 7th Ave, Judge Martin Glenn considered a

landlord’s motion for relief from the automatic stay so as to evict a debtor from its leased restau-

rant premises pursuant to a warrant of eviction issued prior to the bankruptcy filing. 431 B.R.

63, 65-66 (Bankr. S.D.N.Y. 2010). At the outset, Judge Glenn observed the well-settled principal

that, although the issuance of a warrant of eviction terminates the underlying lease and landlord-

tenant relationship, the debtor’s possessory interest in the premises is subject to the automatic

stay. Id. at 67. Judge Glenn further observed (citing his own previous holding in Mad Lo Lo,

supra) that the non-bankruptcy court had the ability to resurrect the debtor’s leasehold interest




                                               5! of 12
                                                     !
      Case 1-18-46716-ess            Doc 12      Filed 01/03/19       Entered 01/03/19 22:47:10




upon a showing of good cause by the debtor. Id. at 67-68.1 Ultimately, Judge Glenn modified

the automatic stay so as to permit the debtor to pursue a vacatur of the warrant of eviction in

non-bankruptcy court upon the conditions that: (a) the debtor become and remain current on its

post-petition date use and occupancy obligations to the landlord (without prejudice to or waiver

of the landlord’s rights); and (b) that the debtor commence proceedings in non-bankruptcy court

to resurrect the lease. Id. at 66, 69.2

        16. Turning to the instant case, it is respectfully submitted that this Court should deny the

relief requested by the Landlord and, instead, permit the Debtor to pursue its efforts to vacate the

Judgment of Possession in the Landlord-Tenant Court. At the outset, it is clear that the Debtor

has a legal, equitable and/or possessory interest in the Premises and/or the Lease which consti-

tute property of the estate and triggers the protection of the automatic stay.3 Additionally, entire-

ly omitted from the Motion is any reference whatsoever is if the Debtor is successful in vacating

the Warrant, will result in the reinstatement of the Lease.

        17. Respectfully, the continuous and uninterrupted use and occupancy of the Premises is

essential of the Debtor’s ability to reorganize under chapter 11. The Debtor has a substantial in-


1 See also, Eclair, 255 B.R. at 133 “[I]t is not uncommon for the debtor still to be in possession in its
leasehold at the time of the filing, notwithstanding the earlier issuance of the warrant of eviction and con-
sequent termination of the lease. What then remains are (1) an equitable interest in the property and the
potential to reinstate the landlord-tenant relationship as RPAPL §749(3) provides, and (2) a possessory
interest in the property. As the Debtor points out, each of these two interests triggers the protection of the
automatic stay.”

2 In Mad Lo Lo, Judge Glenn granted identical relief on similar conditions, i.e., that the Debtor become
and remain current on its post petition obligations while the debtor was proceeding before the non-bank-
ruptcy court.

3 It should not be disputed that the question of what constitutes property of the estate for purposes of §541
of the Bankruptcy Code is to construed broadly. See, e.g., Musso v. Ostashko, 468 F.3d 99, 104 (2d Cir.
2006)(“The scope of [§541(a)] is broad and is intended to maximize the amount of property available for
distribution to creditors according to priorities established by the Code.”)

                                                   6! of 12
                                                         !
      Case 1-18-46716-ess         Doc 12     Filed 01/03/19     Entered 01/03/19 22:47:10




vestment in the Premises, and should be permitted to pursue its rights and remedies concerning

same while providing adequate protection to the Landlord in the form of ongoing post-petition

rent payments. As of the date hereof, the Debtor’s case is only approximately one month old and

the Debtor should be permitted a reasonable opportunity to pursue its rights in Landlord-Tenant

Court, and to pursue confirmation of a chapter 11 plan.


I. Section 362(d)(1) and (2)

       A.      Relief from The Automatic Stay will Have an Immediate
               Adverse Economic Impact on the Debtor’s Estate


       18. All of the relief requested in the Motion will have an immediate and adverse eco-

nomic effect on the Debtor’s estate and thus must be stayed.

       19. The MTA bases its motion on two arguments: (1) the Judgment of Possession and

issuance of the warrant of eviction severed the landlord-tenant relationship, so the automatic

does not apply; and (2) even if the Debtor has an equitable interest in the property such that the

automatic stay applies, the lease is not necessary to an effective reorganization for the Debtor

cause exists to lift the automatic stay under § 362(d)(1) and (2).

       20. Even if a warrant of eviction has issued here, the debtor’s possessory interest in the

property can support sustaining the automatic stay. See In re Griggsby, 404 B.R. 83 (Bankr.

S.D.N.Y. 2009) 404 B.R. at 92 (citing 48th Street Steakhouse, Inc. v. Rockefeller Group, Inc. (In

re 48th Street Steakhouse), 835 F.2d 427, 430 (2d Cir. 1987) (“Indeed, a mere possessory interest

in real property, without any accompanying legal interest, is sufficient to trigger the protection of

the automatic stay.”)).



                                               7! of 12
                                                     !
     Case 1-18-46716-ess            Doc 12   Filed 01/03/19    Entered 01/03/19 22:47:10




       B. Additional Cause Does Not Exist to Lift the Automatic Stay

       21. In determining whether causes exists to lift the automatic stay pursuant to §362(d)(1)

of the Bankruptcy Code a court may consider factors set out in In re Sonnax Industries, 907 F.2d

1280 (2d Cir. 1990). The Sonnax factors are:

              (1) whether relief would result in a partial or complete resolution of the issues;

              (2) lack of any connection with or interference with the bankruptcy case;

              (3) whether the other proceeding involves the debtor as a fiduciary;

              (4) whether a specialized tribunal with the necessary expertise has been estab-

              lished to hear the cause of action;

              (5) whether the debtor’s insurer has assumed full responsibility for defending it;

              (6) whether the action primarily involves third parties;

              (7) whether litigation in another forum would prejudice the interests of other cred-

              itors;

              (8) whether the judgment claim arising from the other action is subject to equi-

              table subordination;

              (9) whether movant’s success in the other proceeding would result in a judicial

              lien avoidable by the debtor;

              (10) the interests of judicial economy and the expeditious and economical resolu-

              tion of litigation;

              (11) whether the parties are ready for trial in the other proceeding; and

              (12) the impact of the stay on the parties and the balance of harms.

              907 F.2d at 1286.


                                               8! of 12
                                                     !
      Case 1-18-46716-ess         Doc 12     Filed 01/03/19     Entered 01/03/19 22:47:10




        22. Though not all of the Sonnax factors “will be relevant in every case.” In re Mazzeo,

167 F.3d 139, 143 (2d Cir. 1999), over half of the factors weigh against granting Movant relief

from the automatic stay to continue the foreclosure process.

        23. With regard to factor (2), it is undeniable that the landlord/tenant proceeding is con-

nected to, and would interfere with, the bankruptcy case.

        24. With regard to factor (3), the landlord/tenant proceeding does not involve the Debtor

as a fiduciary.

        25. With regard to factor (4), a specialized tribunal has not been established specifically

to hear the landlord/tenant proceeding.

        26. With regard to factor (5), the Debtor’s insurer has not assumed full responsibility for

defending it in the landlord/tenant proceeding.

        27. With regard to factor (6) the landlord/tenant proceeding primarily involves the Debtor

and Movant.

        28. With regard to factor (7), litigation in the landlord/tenant proceeding would severely

prejudice the interests of the Debtor’s unsecured creditors, if any.

        29. Accordingly, the relevant Sonnax factors strongly weigh in the Debtor’s favor. Thus,

the automatic stay should not be modified pursuant to §362(d)(1) of the Bankruptcy Code.

        30. Movant should not be entitled to relief from the automatic stay at this nascent stage of

the Chapter 11 case. The Motion is Premature and the Court Should Exercise its Discretion to

Continue the Stay

        31. The Court has the discretion to maintain the stay in order to facilitate the fundamental

goals of bankruptcy proceedings. The Supreme Court has observed that chapter 11 embraces the


                                               9! of 12
                                                     !
      Case 1-18-46716-ess         Doc 12     Filed 01/03/19     Entered 01/03/19 22:47:10




“two recognized policies [of] preserving going concerns and maximizing property available to

satisfy creditors.” Bank of America Nat’l Trust & Sav. Ass’n v. 203 North LaSalle Street P’Ship,

526 U.S. 434, 453 (1999). Indeed, Congress describes the purpose of a Chapter 11 case “unlike a

liquidation case, is to restructure a business’s finances so that it may continue to operate, provide

its employees with jobs, pay its creditors and produce a return for its stockholders.” H. Re. No.

595, 95th Cong. 1st Sess. 220 (1977). See also NLRB v. Bildisco & Bildisco, 465 U.S. 513, 527

(stating that “the policy of Chapter 11 is to permit successful rehabilitation of debtors.”). “Thus,

as a general rule, if continuing a particular chapter 11 case would promote the twin goals of pre-

serving viable businesses and maximizing the creditors’ return, then the case is probably not a

candidate for conversion or dismissal under 1112(b).” Lawrence P. King, 7 Collier on Bank-

ruptcy, ¶ 1112.04[4][a] (15th ed. Rev. 1996). Additionally, in using its discretion under § 1112(b)

the Court should consider that bankruptcy was designed as a forum for negotiated resolutions of

the debtor’s affairs. Id. at [b]. Similarly, before considering dismissal under § 1112(b) a debtor

should be afforded adequate time to at least propose a plan or reorganization. Id. at [c].

       32. In 1988, the United States Supreme Court held that in conducting a section 362

analysis the Debtor is required to show that there is a “reasonable possibility of a successful re-

organization within a reasonable time.” United Savings Association of Texas v. Timbers of

Inwood Forest Associates, Ltd 484 U.S. 365, 376 (1988). The Court went on to hold that “bank-

ruptcy courts demand less detailed showings during the four months in which the debtor is given

the exclusive right to put together a plan” Id.

       33. In the current proceeding, Movant filed the Motion less than 2 weeks after the Peti-

tion Date. The Debtor is confident that given a reasonable opportunity it will be able to confirm


                                                  ! of 12
                                                   10  !
      Case 1-18-46716-ess          Doc 12     Filed 01/03/19      Entered 01/03/19 22:47:10




the Plan and reorganize its affairs for the benefit of all of its creditors. Accordingly the Court

should use its discretion in maintaining the stay, so that the vaunted goals of bankruptcy can be

pursued.

          A. The Debtor’s Bankruptcy Case Should not Be Dismissed

          34. The Landlord’s Motion to Dismiss should be denied, as there is an excellent

possibility the Debtor will emerge from a chapter 11 reorganization case being able to reorganize

its business.

          35. The case was just filed and the Landlord is not giving the Debtor any breathing

space. It is also unfair at this early stage to require the other relief in the Motion.

          36. Under all of these circumstances, the Debtor should now be given the opportunity to

implement a chapter 11 plan. Thus, cause does not exist to dismiss the instant bankruptcy case.



                                        CONCLUSION 

          37. No harm will befall the Landlord if the Motion is denied or adjourned. The Debtor

submits that the denial of the Motion at this time, or in the alternative, an adjournment is appro-

priate.

          WHEREFORE, for the foregoing reasons, the Debtor respectfully requests that the

Court deny the Movant’s motion to modify the automatic stay, to dismiss the case and/or to de-

claring the lease rejected, in its entirety and grant such other relief as the Court deems just, prop-

er and equitable under the circumstances.

Dated: Brooklyn, New York
       January 3, 2019
                                                Respectfully submitted,


                                                ! of 12
                                                 11  !
Case 1-18-46716-ess   Doc 12   Filed 01/03/19   Entered 01/03/19 22:47:10




                                    /s/ Rachel Blumenfeld
                         By:    _________________________________
                                Rachel S. Blumenfeld, Esq.
                                LAW OFFICE OF RACHEL S. BLUMENFELD
                                Attorneys for the Debtor
                                26 Court Street, Suite 2220
                                Brooklyn, NY 11242
                                (718) 858-9600




                                ! of 12
                                 12  !
